I concur in the conclusion reached and dissent from the reasoning and the rule announced in the opinion of the court in this case for the same reason that I did the same in the case of Garland v. Union Trust Co., 63 Okla. 243, 165 P. 197.
The notes and mortgages in this case were executed on February 12, 1913, and the contract specifies March 1, 1913, as the time from which the $750 loan should bear interest. A note and mortgage for the principal loan called for interest thereon at the rate of 7 per cent. per annum and interest coupons attached to this note called for the first payment at the expiration of nine months and for the succeeding payments at the end of each succeeding year. Three additional notes for $50 each, payable on November 1, 1913, November 1, 1914, and November 1, 1915, were also executed and delivered by the debtor to the creditor as a part of the loan contract. I do not think this shows the amount of interest charged that it contended by the plaintiff in error.
Allowing the $50 called for on November 1, 1913, the $50 called for on November 1, 1914, and the $50 called for on November 1, 1915, each, in so far as the same is not in excess of accrued interest on those dates, to sterilize the interest-bearing quality of an equal amount of the principal loaned until such excess could lawfully be earned as interest, *Page 312 
upon the principal of the benefits to be derived from and burden imposed by the contract, and looking to the essence of the contract as a whole, it does not appear that usurious interest was charged. Even if it be assumed in the face of the fact that it is not shown that the borrower's failure to receive the loan at the date it commenced to bear interest was due to the fault of the lender, it does not appear that the contract was usurious when considered as a whole and tested by its benefits and burden, unless I have erred in my calculations; but I protest against the rule by which this case is tested for usury in the opinion of the court.